UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1131



DERRICK BARRY, individually       and   d/b/a   Tom
Catz, a sole proprietorship,

                                                 Plaintiff - Appellant,

          versus


SUMTER COUNTY, a political subdivision of the
State of South Carolina,

                                                  Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-03-2612-3)


Submitted:   August 24, 2005             Decided:     September 22, 2005


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Suzanne E. Coe, Greenville, South Carolina, for Appellant. William
H. Davidson, II, Kenneth P. Woodington, DAVIDSON, MORRISON AND
LINDEMANN, P.A., Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Derrick Barry claimed the Sumter County, South Carolina,

zoning ordinances governing adult entertainment establishments

constituted an impermissible prior restraint on First Amendment

rights.   We have reviewed the record and find no reversible error.

           Barry claims the district court erred when it granted the

County’s motion for summary judgment and dismissed his case because

he lacked standing.    This court reviews de novo a district court’s

order granting summary judgment.    Price v. Thompson, 380 F.3d 209,

212 (4th Cir. 2004).

           Barry claims that the district court erred when it ruled

that he did not apply for an adult use business license.      Barry

first applied for a license to operate a business of private exotic

entertainers, but when the County attempted to categorize his

application as one for an adult use business, Barry protested that

his operations would not involve nudity.   Barry attempted to avoid

the adult use classification by instead applying for a license to

operate as a nightclub, but the county rejected his application.

Throughout the application process Barry took every measure to

avoid the adult use characterization and cannot now claim that he

applied for an adult use permit.   The district court did not err in

finding that Barry did not apply for an adult use license.

           In order to satisfy Article III’s case or controversy

requirement, a litigant in federal court is required to establish


                                - 2 -
its own injury in fact, that there is a causal connection between

the injury and the challenged conduct, and that it is likely that

the injury will be redressed by a favorable decision.          See Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992).               Typically a

plaintiff may only invoke its own constitutional rights and may not

claim rights of others not before the court.         See Laird v. Tatum,

408 U.S. 1, 14 n.7 (1972).        However, a litigant “has standing to

challenge a statute on the ground that it delegates overly broad

licensing discretion to an administrative office, whether or not

his conduct could be proscribed by a properly drawn statute, and

whether or not he applied for a license.”          Freedman v. Maryland,

380 U.S. 51, 56 (1965).

           In his complaint, Barry challenged zoning ordinances

governing adult entertainment establishments.            He had the ability

to challenge those ordinances even though he did not apply for an

adult use license.      Freedman, 380 U.S. at 56.         However, to have

standing to satisfy the case or controversy requirement, Barry must

still have met the requirement of an injury in fact.           Secretary of

State of Maryland v. Joseph H. Munson Co., 467 U.S. 947, 958

(1984); see also Phelps v. Hamilton, 122 F.3d 885 (10th Cir. 1997)

(stating   that   a   plaintiff   bringing   a   First    Amendment   facial

challenge to a statute must still satisfy the injury in fact

requirement in order to demonstrate standing).            As Barry did not

intend to operate an adult use business, he did not show any injury


                                   - 3 -
in fact from the adult use provisions he sought to challenge.        The

district court thus did not err in dismissing Barry’s complaint for

lack of standing.

          Accordingly,   we   affirm    the   district   court’s   order

granting the County’s motion for summary judgment.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                - 4 -